Citation Nr: 0837224	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  07-00 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.	Entitlement to service connection for a back disorder.

2.	Entitlement to service connection for bilateral hearing 
loss.

3.	Entitlement to an increased (compensable) rating for 
service connection residuals of a fracture of the left 
ring finger (formerly rated as fracture, left middle 
finger, amended to reflect correct finger).


REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1972 to 
November 1975.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2006 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, 
which denied service connection for a back disorder and 
bilateral hearing loss, and denied an increased (compensable) 
rating for a service connected left ring finger disability 
(formerly characterized as a left middle finger disability).  
At this time, the RO also denied service connection for 
hepatitis C (claimed as a liver disorder), a bilateral hand 
disorder, and total disability based on individual 
unemployability (TDIU).  The RO issued a notice of the 
decision in June 2006, and the veteran timely filed a Notice 
of Disagreement (NOD) in August 2006.  Subsequently, in 
October 2006 the RO provided a Statement of the Case (SOC), 
and thereafter, in November 2006, the veteran timely filed a 
substantive appeal as to his claim for an increased rating 
for his service connected left finger disability, and the 
denial of service connection for a back disorder, bilateral 
hearing loss and hepatitis C.  

As reflected in a February 2007 Informal Conference Report, 
signed by the veteran, his accredited representative and a 
Decision Review Officer (DRO), the veteran withdrew his 
appeal relating to the service connection claims for 
hepatitis C, TDIU and a bilateral hand disorder.  The Board 
therefore accepts this document as a valid withdrawal of 
those issues.  See 38 C.F.R. § 20.204.  The RO issued a 
Supplemental Statement of the Case (SSOC) with respect to the 
three remaining issues on appeal (i.e., service connection 
for a back disorder and bilateral hearing loss, and an 
increased (compensable) rating for service connected left 
ring finger) in May 2007.  

The veteran requested a Travel Board hearing on this matter, 
which was held in July 2007 where the veteran presented as a 
witness before the undersigned veterans law judge.  A 
transcript of the hearing is of record.

The veteran appears to have raised the issue of entitlement 
to service connection for dizziness and vertigo, as secondary 
to his claimed bilateral hearing loss.  See Hearing 
Transcript at 6.  The Board refers these matters to the RO 
for further action.  

With respect to the veteran's claim for service connection 
for bilateral hearing loss and whether the veteran's service 
connected left ring finger disability causes marked 
interference with employment for the purposes of awarding an 
extraschedular rating, these aspects of the appeal are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of 
the information and evidence necessary to substantiate the 
claims addressed in this decision.

2.	The veteran's service records are negative of any 
complaints of, treatment for or diagnosis of a back 
disorder or injury to the back, there is no post-service 
medical or X-ray evidence of a back disorder until decades 
after the veteran's separation from service; there is no 
medical evidence or competent opinion of record that 
causally links any current back disorder to the veteran's 
active service or any incident thereof.

3.	The veteran's service connected left ring finger 
disability is manifested by pain, locking and an inability 
to bend the finger.


CONCLUSIONS OF LAW

1.	A back disorder was not incurred or aggravated during 
service, nor may arthritis of the thoracolumbar or 
lumbosacral spine be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5013, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007). 

2.	An increased schedular rating to 10 percent, but no more 
than 10 percent, for a service connected left ring finger 
disability is warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 
4.71a Diagnostic Codes 5227, 5230 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the October 
2005, January 2006 and March 2006 letters sent to the veteran 
by the RO adequately apprised him of the information and 
evidence needed to substantiate the claims.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending 
before VA on or filed after" May 30, 2008, as here, 38 
C.F.R. § 3.159(b)(1) no longer requires that VA request that 
the claimant provide any evidence in his or her possession 
that pertains to the claim.  See 73 Fed. Reg. 23353, 23354 
(Apr. 30, 2008).    

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

With respect to increased rating claims, the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), determined 
that VA must provide notice that includes: (1) notification 
that the claimant must provide (or ask the Secretary to 
obtain), medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) at least general notice of any specific measurement or 
testing requirements needed for an increased rating if the 
Diagnostic Code contains rating criteria that would not be 
satisfied by demonstrating only a general worsening or 
increase in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life; 
(3) notification that if an increase in disability is found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from zero percent to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life; and (4) notification of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability, as outlined by the Court in Vazquez-Flores, 
supra.  

The October 2005, January 2006 and March 2006 letters from 
the RO satisfy these mandates.  The October 2005 letter 
informed the veteran that to establish his increased rating 
claim, he would have to show that his service connected 
disability had worsened, and it also asked him to submit 
evidence, such as statements by a doctor or other individuals 
who could describe from their knowledge and personal 
observations how his disability had increased in severity.  
This letter and the January 2006 letter also informed the 
veteran about the type of evidence needed to support his 
service connection claim, namely, proof of: (a) an injury in 
military service or disease that began in or was made worse 
during military service, or an event in service causing 
injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service, and 
the January 2006 letter notified the veteran about how he 
could substantiate a claim for an extraschedular evaluation, 
namely, by submitting evidence that his service connected 
disability presented an exceptional or unusual disability 
picture such that it caused a marked interference with 
employment.  

These two correspondences clearly disclosed VA's duty to 
obtain certain evidence for the veteran, such as medical 
records, employment records and records held by any Federal 
agency, provided the veteran gave consent and supplied enough 
information to enable their attainment.  They made clear that 
although VA could assist the veteran in obtaining these 
records, he carried the ultimate burden of ensuring that VA 
received all such records.  These letters additionally 
apprised the veteran that VA would schedule a medical 
examination or obtain a medical opinion for him if the RO 
determined such to be necessary to make a decision on the 
claims.  Although not required to do so, they also 
specifically asked the veteran to provide VA with any other 
supporting evidence in his possession, and the March 2006 
correspondence apprised the veteran of the manner in which VA 
calculates disability ratings and assigns effective dates in 
accordance with Dingess and Vazquez-Flores.  The Board thus 
finds that the veteran was effectively informed to submit all 
relevant evidence in his possession, and that he received 
notice of the evidence needed to substantiate his claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The Board notes that none of the letters sent to the veteran 
provided at least general notice of "any specific 
measurement or testing requirements" needed for an increased 
rating.  However a review of the Diagnostic Codes applicable 
to the ring finger reveals that these Codes rate this 
disability based only on general limitation of motion and the 
existence of ankylosis, rather than on specific measurement 
or testing requirements.  Accordingly, the Board determines 
that the RO had no obligation to provide such information, as 
an increase could be demonstrated by showing merely a general 
worsening or increase in severity of the disability.  In any 
event, the Board parenthetically notes that RO did provide 
the complete pertinent Diagnostic Codes in its October 2006 
SOC, and thereafter readjudicated the claim in its May 2007 
SSOC, so any possible prejudice has been rebutted.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
an SOC to cure timing of notification defect).      

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the May 
2006 RO decision that is the subject of this appeal in its 
October 2006, January 2006 and March 2006 letters.  
Accordingly, the RO provided proper VCAA notice at the 
required time.

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive an April 2007 VA examination of the left ring finger, 
which was thorough in nature and adequate for the purposes of 
deciding this claim.  The instant Board decision grants a 10 
percent rating for the veteran's left ring finger disability, 
which is the maximum rating allowed under the applicable 
schedular criteria.  (The question of whether an 
extraschedular rating [a rating in excess of 10 percent] is 
addressed in the remand appended to this decision.)  The 
Board finds that the medical evidence of record is sufficient 
to resolve this aspect of the appeal, and the VA has no 
further duty to provide an examination or opinion with 
respect to this issue.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the veteran's claim for service connection 
for a back disorder, the Board notes that the RO did not 
solicit a medical opinion for the purposes of deciding this 
claim, apparently because the RO did not deem such an opinion 
or examination to be "necessary" to render its decision on 
the claim.  See 38 U.S.C.A. § 5103A(d)(1); accord 38 C.F.R. 
3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 
3.159(c)(4) require the Secretary to treat an examination or 
opinion as being necessary to make a decision on a claim if, 
taking into consideration all information and law or medical 
evidence (including statements of the veteran), there is 
"(1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim."  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. §. 3.159(c)(4); see Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 
(Fed. Cir. 2005) (discussing provisions of 38 U.S.C.A. § 
5103A(d)); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing provisions 
of 38 C.F.R. § 3.159(c)(4) and upholding this section of the 
regulation as consistent with 38 U.S.C.A. § 5103A(d)).  An 
affirmative answer to these four elements results in a 
necessary medical examination or opinion; a negative response 
to any one element means that the Secretary need not provide 
such an examination or solicit such an opinion.  See 
McLendon, supra; 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4).    

As explicated below, the veteran's service medical records 
are negative of any complaints of, diagnosis of or treatment 
for a back injury or back disorder.  There is no post-service 
medical or X-ray evidence of a back disability until decades 
after the veteran's separation from service.  Moreover, there 
is no medical opinion suggesting that a link exists between 
the veteran's current back malady and his period of active 
service or any incident thereof, and no currently diagnosed 
back disability arose to a compensable degree within 
applicable presumptive periods.  Under such circumstances, 
there is no duty to obtain a medical opinion with respect to 
the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); Wells v. 
Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003) (VA has no 
obligation to provide medical opinion pursuant to section 
5103A(d) absent competent evidence that claimant's disability 
or symptoms are associated with service); see also Duenas v. 
Principi, 18 Vet. App. 512, 516 (2005); Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  Moreover, the evidence and 
information of record, in totality, provide the necessary 
information to decide the claim at issue in this appeal. 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

Additionally, 38 C.F.R. § 3.303(b) "provides an alternative 
method of demonstrating entitlement to service connection" 
for chronic conditions.  Rose v. West, 11 Vet. App. 169, 172 
(1998) (Emphasis in original); accord Cotant v. Principi, 17 
Vet. App. 116, 133 (2003); Savage, 10 Vet. App. at 495-96 
(noting that § 3.303(b) provides a "substitute way of 
showing in-service incurrence and medical nexus") (Emphasis 
in original); see 38 C.F.R. § 3.303(b) ("Chronicity and 
continuity").  It provides that "[w]ith chronic disease 
shown as such in service . . . subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes."  38 C.F.R. § 3.303(b); accord Savage, 
supra, at 495 (noting that a veteran may employ § 3.303(b) 
"when the evidence demonstrates: (1) that the veteran had a 
chronic disease in service, or during an applicable 
presumption period . . . and (2) that the veteran presently 
has the same condition").  This does not mean "that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clearcut clinical entity, at some later date."  
38 C.F.R. § 3.303(b).  It does mean, however, that in order 
to demonstrate the existence of a chronic disease in service, 
the record must reflect "a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word 'Chronic.'"  38 C.F.R. § 3.303(b).  
Further, "[w]hen the disease identity is established . . . 
there is no requirement of evidentiary showing of 
continuity."  38 C.F.R. § 3.303(b).  However, "[c]ontinuity 
of symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim."  38 C.F.R. § 3.303(b).    

For certain chronic disorders, such as arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309 (2007).

b. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Additionally, the Board comments that where, as here, "there 
is no clearly expressed intent [by the veteran] to limit the 
appeal to entitlement to a specific disability rating for the 
service-connected condition, the . . . BVA [is] required to 
consider entitlement to all available ratings for that 
condition."  AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(Emphasis added).  

With respect to the evaluations of the ring finger, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5227 provides that a veteran will 
generate a zero percent rating for favorable or unfavorable 
ankylosis of the ring finger for the major or minor hand.  
The Note accompanying this Diagnostic Code also states that 
the rating specialist should "consider whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand."  
Diagnostic Code 5230 also provides that a claimant will 
receive a zero percent evaluation for any limitation of 
motion of the ring finger, whether major or minor hand.  

In addition, the Board notes that when it encounters a 
disability or residuals of a disability not contemplated by 
the rating schedule and particular Diagnostic Codes, 38 
C.F.R. § 4.20 permits application of ratings under closely 
related diseases or injuries in which not only the functions 
affected but the anatomical localization and symptomatology 
are closely analogous.  Relevant to the instant case, 
Diagnostic Codes 5225 and 5226, which set forth the criteria 
for unfavorable and favorable ankylosis of the index finger 
and long finger respectively, permit maximum 10 percent 
ratings for this disability, whether for the major or minor 
hand. 

DeLuca Factors
The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . .  in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements"), 4.45, 4.59 (2006); DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995); accord Tucker v. West, 11 Vet. 
App. 369, 373 (1998) (noting that "in accordance with 38 
C.F.R. § 4.40, the Board is required to consider the impact 
of pain in making its determination . . . and articulate how 
pain on use was factored into its decision").  Functional 
loss due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of a claimant.  38 C.F.R. 
§ 4.40; accord Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
Additionally, "[w]eakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled."  38 C.F.R. § 4.40.  The 
Board observes that 38 C.F.R. § 4.40 does not require a 
separate rating for pain.  See Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1997).

c. Increased Disability Ratings
Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, "the relevant temporal focus . 
. . is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed 
until VA makes a final decision on the claim."  Hart v. 
Mayfield, 21 Vet. App. 505, 509-10 (2007); see also Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).   In this regard, the 
Court has recognized that "[i]f VA's adjudication of any 
increased-rating claim is lengthy, a claimant may experience 
multiple distinct degrees of disability that would result in 
different levels of compensation from the time the increased-
rating claim was filed until a final decision on that claim 
is made."  Hart, 21 Vet. App. at 509.  Accordingly, "staged 
ratings are appropriate for an increased-rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings."  Id.  In addition, "[w]here 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.  

d. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
The veteran's August 1972 Report of Medical Examination for 
Enlistment contains a normal clinical evaluation of the 
spine.  In his companion Report of Medical History, the 
veteran similarly conveyed that he had not had any recurrent 
back pain.  

As reflected in his October 1975 Report of Medical 
Examination for Separation, the veteran again received a 
normal clinical evaluation of the spine.  He also noted in 
his accompanying Report of Medical History that he had no 
recurrent back pain.    

In November 2005 the veteran underwent a VA examination of 
the hands; the clinician reviewed the claims file.  At this 
time the veteran indicated that he had pain in the left hand 
and that change in the weather worsened the pain.  Percocet 
and Vicodin helped to relieve his pain, and the veteran 
denied having flare ups, weakness, numbness, or locking in 
the left ring finger.  He could not use his left hand very 
well secondary to the pain in his left ring finger, although 
he could perform housework and self care, albeit with pain.  
The veteran stated that he used to perform masonry and 
carpentry work, but indicated that he quit this job because 
of his hand pain and resulting inability to grab or hold 
blocks and wood.  

A physical examination revealed that the veteran was right-
handed.  His hands appeared normal, although his left ring 
fingernail did have irregularities.  He exhibited a normal 
wrist range of motion, and his hands were without edema.  The 
veteran did have some mild tenderness at the left ring finger 
PIP and DIP, although there was no effusion.  He had left 
ring finger extension to 20 degrees and the PIP with pain at 
20 degrees; zero degrees extension at DIP with pain at zero 
degrees; flexion of the PIP to 55 degrees with pain at zero 
degrees; and flexion of the PIP to 90 degrees with pain at 
zero degrees.  The veteran displayed MCP flexion of 90 
degrees without pain and extension to zero degrees without 
pain.  He had normal grip and strength, and his fingers 
reached the palmar crease.  Repetitive motion increased his 
pain, but he had normal fine motor movements, twisting, 
pulling and pushing strength.  He had normal left ring finger 
strength, and an X-ray performed of the left ring finger was 
negative and did not show arthritis.  Based on these data the 
examiner diagnosed the veteran with status post left ring 
finger proximal phalanx comminuted fracture with pain.       

March 2006, April 2006, May 2006, October 2006, November 
2006, December 2006 and January 2007 VA medical records 
indicate that the veteran had low back pain over the past few 
years, which had worsened recently and after he had fallen 
from a ladder while working.  He had stopped working as a 
mason, and had begun working in construction.  The veteran 
engaged in physical therapy, and in April 2006 and May 2006 
the examiners assessed him as having hypomobility of the 
lumbar spine, and an October 2006 clinician indicated that 
the veteran had a mild compression fracture of the back, 
which caused pain.      

In an August 2006 statement the veteran indicated that, with 
respect to his back disorder, he did not recall exactly when 
or how he injured the back, but believed it occurred during 
his active service. 

In a January 2007 statement the veteran stated that he had 
fallen off a truck about 10 feet, injuring his back during 
his active service when he attempted to lay out a tarp on the 
truck.  He recalled that he went to sick call about three 
times for that injury, and that doctors provided him with 
pain medication.    

A February 2007 VA medical note indicates that the veteran 
complained of back pain for several years.  A physical 
examination, to include radiographic testing, revealed that 
the veteran had spondylosis at the L4-L5 and L5-S1 levels, 
with good sagittal balance and no evidence of 
spondylolisthesis.  An MRI disclosed moderate left-sided L5-
S1 foraminal stenosis.  The examiner assessed the veteran as 
having low back pain, and noted that the veteran was not a 
surgical candidate at this time, but recommended that he 
undergo injections.    

In April 2007 the veteran underwent another VA examination of 
the left ring finger; the clinician reviewed the claims file.  
The veteran reported having pain daily on a scale of 6-7/10, 
with flares three times weekly lasting 3-4 hours and 
manifested by pain of 8-9/10.  Working with hand tools at 
work caused the flares with increased pain.  He took 
Ibuprofen and Tramadol to alleviate the pain, which typically 
did help.  The veteran had weakness, but no fatigue, 
incoordination or decreased range of motion.  He also 
reported having occasional numbness, but an X-ray performed 
in November 2005 was negative.  The veteran could perform 
housework and self care, and he noted that he had to stop 
working as a mason due to his left finger pain.  Currently, 
he was employed with the Public Works Department, where he 
would shovel and clean storm grates.  Although he could 
perform his usual work, this occupation caused left finger 
pain.  

A physical examination revealed that the veteran was right-
handed.  He exhibited MCP flexion of the left ring finger to 
90 degrees and PIP flexion to 110 degrees.  He had extension 
to zero degrees and had pain with extreme range of motion on 
all of these tests.  Repetitive motion increased pain, and he 
could oppose his thumb to all fingers.  Strength and 
dexterity were normal, and the veteran had some tenderness 
over the distal aspect of the finger.  He had no deformity, 
swelling or erythema, and sensation and reflexes were normal.  
Based on these data the examiner diagnosed the veteran with 
status-post left ring finger healed fracture and complaints 
of chronic pain.  The examiner also observed that "[e]xcept 
as noted in the history and examination above, there was no 
change in active or passive range of motion during repeat 
motion testing and no additional losses of ranges of motion 
of the involved joints due to pain, weakness, impaired 
endurance, fatigue, incoordination, or flare-ups."       

During his July 2007 Travel Board hearing, the veteran 
testified that he had chronic low back pain.  Hearing 
Transcript at 3-4.  He conveyed that during his period of 
active service he had to perform heavy lifting, and that he 
had fallen off a track vehicle, which he opined caused a back 
injury.  Hearing Transcript at 12.  The veteran indicated 
that he was assigned to light duty for a time and went on 
sick call for his back injury on one occasion.  Hearing 
Transcript at 4, 13.  He also noted that he had injured his 
back in a car accident in 1986 or 1987.  Hearing Transcript 
at 16.     

With respect to his left ring finger, the veteran testified 
that he had difficulty grasping objects with his left hand, 
and that he had to quit his job as a mason because of this 
disability.  Hearing Transcript at 8.  He noted that he had 
pain, aching, periods of flare-ups and locking of this left 
ring finger, as well as limited range of motion and an 
inability to bend the finger.  Hearing Transcript at 8, 10, 
21.    

b. Discussion
The Board determines that the evidence preponderates against 
the veteran's claim for service connection for a back 
disorder.  In particular, the veteran's service medical 
records contain no complaints of, treatment for or diagnosis 
of any back disorder or injury, and no chronic back disorder 
was "noted" during this period of service.  In addition, 
his October 1975 Report of Medical Examination for Separation 
contains a completely normal clinical assessment of the 
veteran's spine.  Such silence in the service records of any 
back injury or disorder weighs against the veteran's claim. 

Additionally, while the Board recognizes that the veteran 
currently has a diagnosis of spondylosis and back pain, the 
competent medical evidence of record does not causally link 
this disorder with the veteran's period of active service, of 
any incident thereof.  The fact that the first diagnosis of 
the veteran's current back disorder occurred in 2006 or 2007, 
some 30 years post-service, also weighs against the claim.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc).  

The Board also acknowledges the veteran's assertion about the 
etiology of his current back disorder.  As a layperson, 
however, he is not competent to provide a medical opinion 
about causation.  Epps v. Brown, 9 Vet. App. 341, 344 (1996); 
Espititu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  That 
is, without an indication in the record that he has had the 
relevant medical training, the veteran is not competent to 
provide an opinion on whether an etiological relationship 
exists between his active service and his back malady.  As a 
result, his own assertions are not probative to the critical 
issue in this case of whether the veteran's current back 
disorder was caused or aggravated by his active service.  
Moreover, while the Board recognizes that veteran recalls an 
in-service back injury and is certainly competent to describe 
symptoms of back pain for the purposes of establishing his 
claim based on a continuity of symptomatology, the fact that 
he indicated that he visited sick call for back pain on one 
to three occasions during service, but that his service 
medical records do not corroborate this recollection, 
undermines his credibility on this issue.  In any event, even 
assuming such a remote injury, with consideration of the 
absence of any pertinent abnormal findings recorded during 
service, to include on the separation examination, which 
included a clinical evaluation of the back, and with no 
medical or x-ray evidence of a back disability until decades 
post-service, along with no competent opinion of a nexus 
between a current back disability and service, the Board 
finds that the preponderance of the evidence is against the 
claim.             
   
Turning to the veteran's increased rating claim for his 
service connected left ring finger disability, the Board 
finds that the evidence weighs in favor of a 10 percent 
schedular evaluation for this disability, but no more than 10 
percent.  Specifically, the veteran has credibly testified 
that his left little finger disability has increased in 
severity over the years, and a comparison of the two VA 
examinations of record similarly reveals that this disability 
has worsened.  In particular, the most recent, April 2007 VA 
examination report noted that the veteran had daily flare-ups 
of pain, pain on repetition, and weakness of the joint, 
whereas the November 2005 VA examination did not so indicate.  
Additionally, although the veteran did not report having any 
locking of this finger in November 2005, he indicated at his 
July 2007 Travel Board hearing that he did experience locking 
and an inability to bend this finger.  Under such a 
circumstance, while the Board acknowledges that the 
applicable Diagnostic Codes pertaining to the minor ring 
finger (namely Diagnostic Codes 5227 and 5230) do not permit 
compensable ratings for any limitation of motion or any type 
of ankylosis, other Diagnostic Codes, such as Diagnostic 
Codes 5225 and 5226, that rate different fingers do allow for 
maximum 10 percent evaluation for ankylosis.  With the 
veteran's credible testimony and the demonstrable worsening 
of his left little finger disability over time, to include an 
inability to bend this finger, the Board determines that the 
maximum 10 percent rating for this disability is warranted, 
based on 38 C.F.R. § 4.20, which permits the Board to apply 
analogous ratings.  

The 10 percent rating is the maximum evaluation allowed for a 
finger disability under the applicable schedular criteria.  
As to whether 38 C.F.R. §§ 4.40 and 4.45 or the DeLuca 
factors of pain and functional loss could potentially allow 
for a higher rating, such factors are not applicable where as 
here the veteran is in receipt of the maximum schedular 
evaluation for his service connected finger disability.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).    

Additionally, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), the Board has considered whether the 
veteran's left ring finger disability warrants referral to 
appropriate officials for consideration of an extraschedular 
evaluation.  The Board finds that the evidence of record does 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2007).  
That is, the veteran has repeatedly maintained that his left 
ring finger disability caused him difficulty in his work 
performance as a carpenter and mason, both of which jobs 
require extensive use of the hands.  His former employer, 
D.D., and former co-worker, A.C., in February 2006 statements 
have corroborated his account, noting that the veteran had 
problems with using his hands and gripping objects.  While 
the Board does not itself have the authority to assign, in 
the first instance, a higher rating on an extraschedular 
basis, it may submit the case for assignment of an 
extraschedular rating for his left ring finger disability 
pursuant to 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  The Board outlines the required actions in 
this regard in the Remand below.


ORDER

Service connection for a back disorder is denied.

An increased schedular rating to 10 percent, but no more than 
10 percent, for a service connected left ring finger 
disability is granted, subject to the laws and regulations 
governing the award of monetary benefits.


REMAND

The Board determines that additional development is warranted 
to address the merits of the veteran's claim for service 
connection for bilateral hearing loss.  Specifically, the 
veteran credibly testified that he had loud noise exposure 
during his period of active service, where he served as a 
field radio mechanic with the infantry, and that he first 
noticed hearing loss during service.  Hearing Transcript at 
16-19.  In addition, the veteran's life-long friend, J.G., 
who had known the veteran both before and after his period of 
service, conveyed in his February 2006 statement that he 
noticed that the veteran had impaired hearing after his 
service discharge, but not before.  In light of this 
evidence, the Board determines that the AMC/RO must afford 
the veteran an audiological examination to determine the 
likely etiology of any current hearing loss.  

As noted above, the Board also has determined that the 
veteran's initial higher rating claim relating to his left 
ring finger disability should be referred to the VA Chief 
Benefits Director for consideration of whether an 
extraschedular rating is warranted for this disability under 
38 C.F.R. § 3.321(b)(1).   Prior to this referral, the AMC/RO 
must conduct any development deemed necessary, to include 
contacting the veteran to determine if he had any additional 
evidence that was relevant to the question of whether his 
left ring finger disability has caused marked interference 
with employment, to include records or a statement from a 
current or former employer.  

Accordingly, this case is REMANDED to the Appeals Management 
Center (AMC) or the RO for the following action:

1.  The AMC/RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2007).  The AMC/RO's attention is 
directed to Quartuccio v. Principi, 16 
Vet. App. 183 (2002) pertaining to the 
amended version of 38 U.S.C.A. § 5103(a), 
which requires that the Secretary 
identify for the veteran which evidence 
the VA will obtain and which evidence the 
veteran is expected to present.  

The AMC/RO should provide the appellant 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

The AMC/RO should provide the veteran 
written notification specific to the 
claim for an extraschedular rating for 
his left ring finger disability under 38 
C.F.R. § 3.321(b)(1), to include 
informing him of the relevancy of any 
evidence from an employer or former 
employer relating to his claim of 
significant work impairment caused by his 
left ring finger disability.  

2.  The veteran must be afforded a VA 
audiological examination for the 
purpose of determining the likely 
etiology of any current hearing loss.  
The audiological examination must 
conform with the testing requirements 
enunciated in 38 C.F.R. § 4.85, to 
include: (a) conducting of the test 
by a state-licensed audiologist; (b) 
performance of a controlled speech 
discrimination test (Maryland CNC); 
and (c) performance of a puretone 
audiometry test.  All tests are to be 
performed without the use of hearing 
aids.    

Following a review of the relevant 
evidence in the claims file, 
obtaining a history from the veteran, 
the audiological examination and any 
other tests that are deemed 
necessary, the examiner is requested 
to address the following question:

Is it at least as likely as not (50 
percent or greater degree of 
probability) that any hearing loss 
of either ear that is currently 
present began during the veteran's 
period of active duty (August 1972 
to November 1975) or is causally 
linked to any incident of service, 
to include claimed exposure to 
excessive noise? 

The audiologist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility. Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer the 
question presented without resort to 
speculation, he should so indicate

3. The AMC/RO should refer the case to 
the Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service for consideration of an 
extraschedular evaluation for the 
veteran's service connected left ring 
finger disability.  38 C.F.R. § 3.321(b) 
(2007).

4. Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claims.  
If the veteran remains dissatisfied with 
the outcome, the AMC/RO should issue an 
appropriate SSOC and provide an 
opportunity to respond.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the AMC or RO.  By this 
action, the Board intimates no opinion, legal or factual, as 
to any ultimate disposition warranted in this case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to AMC/RO.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


